 


110 HR 3826 IH: To amend the State Department Basic Authorities Act of 1956 to increase the maximum amount of an award available under the Department of State rewards program for information leading to the capture of Osama bin Laden.
U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3826 
IN THE HOUSE OF REPRESENTATIVES 
 
October 15, 2007 
Mr. Boren introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To amend the State Department Basic Authorities Act of 1956 to increase the maximum amount of an award available under the Department of State rewards program for information leading to the capture of Osama bin Laden. 
 
 
1.Department of State rewards program relating to the capture of Osama bin Laden 
(a)In generalSubsection (b) of section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended— 
(1)in paragraph (6), by striking or at the end; 
(2)in paragraph (7)(B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(8)the capture in any country of Osama bin Laden.. 
(b)Increase in amount of reward for capture of Osama bin LadenSubsection (e)(1) of such section is amended, in the second sentence, by inserting before the period at the end the following: , except that the Secretary may authorize a reward of up to $500,000,000 for the capture or information leading to the capture of Osama bin Laden, in accordance with subsection (b)(8). 
(c)Plan of actionNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a plan to maximize awareness of the reward available under paragraph (8) of section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) (as added by subsection (a)(3) of this Act) for information leading to the capture of Osama bin Laden. The Secretary may use the resources of the rewards program to prepare the plan.  
 
